Motion by the Attorney General for temporary stay allowed 10 January 2001 pending determination of motion for discretionary review. Motion by defendant to dismiss appeal for lack of substantial constitutional question allowed 1 February 2001. Petition by the Attorney General for discretionary review pursuant to G.S. 7A-31 denied 1 February 2001. Petition by the Attorney General for writ of supersedeas denied 1 February 2001. Temporary stay dissolved 1 February 2001. Conditional petition by defendant for discretionary review pursuant to G.S. 7A-31 dismissed as moot 1 February 2001.